Cite as 2016 Ark. 452


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-16-374


                                                 Opinion Delivered December 15, 2016

MICHAEL LEE GEATCHES                      PRO SE MOTION REQUESTING
                               APPELLANT FILE FROM DAVID DUNAGIN AND
                                          PRO SE MOTION REQUESTING
V.                                        FILE FROM DAVID MOORE AND
                                          DALE ARNOLD
STATE OF ARKANSAS                         [CRAWFORD COUNTY CIRCUIT
                                 APPELLEE COURT, NO. 17CR-14-483]

                                                 HONORABLE GARY R. COTTRELL,
                                                 JUDGE



                                                 RESPONSES ORDERED.



                           HOWARD W. BRILL, Chief Justice


        On May 11, 2015, appellant Michael Lee Geatches pleaded guilty to second-degree

 sexual assault and was sentenced to 144 months in the Arkansas Department of Correction.

 On March 9, 2016, Geatches filed an untimely petition for postconviction relief under

 Arkansas Rule of Criminal Procedure 37.1 (2015). In a March 15, 2016 order, the circuit

 court denied Geatches’s postconviction petition on the ground that it was untimely, and

 Geatches lodged an appeal in this court. Now before us are his pro se motion requesting

 the file generated by his trial counsel, David Dunagin, and a second pro se motion requesting

 files generated by counsel, David Moore and Dale Arnold.
                                    Cite as 2016 Ark. 452

       Geatches filed a motion on May 12, 2016, requesting photocopies of “the entirety

of his file that is in the possession of David Dunnagin [sic], att[orney] at law.” He states that

“Petitioner has requested, by U.S. mail, on 3 occasions a copy of petitioner’s file. As of May

9, 2016[,] no response has been received.” The certificate of service attached to the motion

indicates Dunagin was served with the motion by U.S. Mail.

       Geatches also filed a motion on May 20, 2016, in which he sought a copy of his file

from counsel, David Moore and Dale Arnold, who Geatches alleged represented him in

matters involving the Arkansas Department of Human Services.1 Geatches requests the

“entirety of his file with both attorneys [sic] as they are directly related to petitioner’s

criminal case and information is needed for said case.” The certificate of service indicates

that both Moore and Arnold were served with the motion. Both of Geatches’s motions

cited In re Arkansas Supreme Court Committee on Criminal Practice - Arkansas Rule of Appellate

Procedure–Criminal 19, 2016 Ark. 145 (per curiam), Rule 1.16(d) of the Arkansas Rules of

Professional Conduct, and Travis v. Supreme Court Committee on Professional Conduct, 2009
Ark. 188, 306 S.W.3d 3.

       Rule 19 of the Arkansas Rules of Appellate Procedure–Criminal states,

       (a) A convicted offender who seeks, at public expense, a copy of an appellate
       brief, the trial record, or a transcript must file a motion in the Supreme Court
       stating that he or she has requested the documents from his or her counsel
       and that counsel did not provide the documents. In addition, if the moving
       party seeks a photocopy (as opposed to a disk or other electronic medium),
       he or she must demonstrate some compelling need for the brief, record, or
       transcript.


       1
      Geatches contends that Moore represented him from March 18, 2014, until
December 4, 2014, and that Arnold represented him from December 4, 2014, until October
2015.
                                                2
                                     Cite as 2016 Ark. 452

       (b) A copy of the motion shall be served on counsel who prepared or filed the
       documents. Within 20 days of such service, counsel shall file a response. If
       the requested documents were not provided to the client, the response shall
       either commit to provide the requested documents or provide good cause
       why counsel will not provide the documents.

Ark. R. App. P.–Crim. 19(a)–(b).

       Rule 19 became effective March 31, 2016, and was promulgated to address a

recurrent issue faced by the appellate courts: convicted offenders request that the appellate

courts provide at public expense a copy of the brief or appellate record that had been

previously filed. See In re Ark. Sup. Ct. Comm. on Crim. Practice – Ark. R. of App. P. Crim.–

19, 2016 Ark. 145 (per curiam); see, e.g., Khabir v. State, 2014 Ark. 369, 439 S.W.3d 679

(per curiam); Mendiola v. State, 2013 Ark. 92 (per curiam).

       The scope of Rule 19 is limited. Based on the reporter’s notes, the intent of Rule 19

is to make clear that the party is to first look to his or her former attorney for those materials

because counsel may already possess the requested documents. “Attorneys are the

appropriate first stop for copies . . . .” Ark. R. App. P.–Crim. 19 rptrs. nn. (2016

Amendments). In many cases those documents have already been paid for either by the

client or by the State if the party is indigent.2




       2
          Notably, indigency alone does not entitle a petitioner to photocopying at public
expense. Moore v. State, 324 Ark. 453, 921 S.W.2d 606 (per curiam). When an appeal has
been lodged in this court, the appeal transcript and other material filed on appeal remain
permanently on file with the clerk of the supreme court. Id., 921 S.W.2d 606. Persons may
review a transcript and other material in the clerk’s office and photocopy all or portions of
it. Id., 921 S.W.2d 606. An incarcerated person desiring a photocopy of an item on file may
write this court and request that a copy be mailed to the prison. Id., 921 S.W.2d 606. All
persons, including prisoners, must bear the cost of photocopying. Id., 921 S.W.2d 606.

                                                    3
                                   Cite as 2016 Ark. 452

       Rule 19(b) does not make the requirement of counsel’s response to the motion

contingent on counsel’s determination as to whether the motion has merit but instead makes

counsel’s response mandatory. Within twenty days of service of the Rule 19 motion, counsel

shall file a response. See Ark. R. App. P.–Crim. 19(b). “If the requested documents were

not provided to the client, the response shall either commit to provide the requested

documents or provide good cause why counsel will not provide the documents.” Id.

       If the attorney does not commit to provide the documents, the convicted offender

may request, at public expense, a copy of an “appellate brief, the trial record, or a

transcript[.]” For the convicted offender to obtain copies at public expense, he or she must

demonstrate a compelling need for the copies.

       Geatches also referred to Rule 1.16(d), which is referenced in Rule 19:

       (c) An attorney has an obligation under Ark. R. Prof’l Conduct 1.16(d) to
       surrender documents such as an appellate brief, record or transcript to the
       client. This obligation requires the attorney to provide only what already
       exists in his or her possession. But if the attorney possesses paper copies that
       have been requested, the attorney must supply those paper copies. The
       attorney’s obligation is determined by Ark. R. Prof’l Conduct 1.16(d), and
       this rule is not intended to enlarge or diminish the obligation.

Ark. R. App. P.–Crim. 19(c).

       Rule 1.16(d) of the Arkansas Rules of Professional Conduct sets out the lawyer’s

responsibility regarding “surrendering of papers and property,” i.e., the client’s file, upon

termination of representation. See Travis, 2009 Ark. 188, 306 S.W.3d 3 (sanctioning of an

attorney who did not surrender documents to the former client).3 A request for documents


       3
       By per curiam opinion issued this same date, the court adopts Rule 1.19 of the
Arkansas Rules of Professional Conduct, which concerns client files. See In re Amend to Rule

                                               4
                                    Cite as 2016 Ark. 452

pursuant to Rule 1.16(d) of the Arkansas Rules of Professional Conduct and counsel’s failure

to surrender documents is pursued through an ethics complaint with the Supreme Court

Committee on Professional Conduct. In contrast, a Rule 19 motion requesting a copy of a

record or brief is a motion filed in this court and is not a disciplinary action against counsel.

       The distinctions between Rule 1.16 of the Arkansas Rules of Professional Conduct

and Rule 19 of the Arkansas Rules of Appellate Procedure–Criminal are notable because,

although they both address a lawyer’s responsibility to his or her client regarding certain

documents and papers, they do so in differing ways. Allegations that an attorney has failed

to turn over documents to a former client and thus has not complied with Rule 1.16(d) of

the Rules of Professional Conduct are addressed to the Committee on Professional Conduct,

not by a motion to this court. Significantly, the obligation of an attorney to turn over a

client’s file exists notwithstanding any showing of need by the client. The plain language of

Rule 1.16(d) places a duty on an attorney to surrender the papers and property to which

the client is entitled upon termination of representation. 4 See Travis, 2009 Ark. 188, at 11,
306 S.W.3d at 8–9.

       In summary, Geatches alleges that he has requested documents from counsel and that

counsel did not provide those documents. Both motions clearly referenced Rule 19 of the

Arkansas Rules of Appellate Procedure–Criminal, which triggers counsel’s responsibility to


1.19–Ark. R. of Prof’l Conduct, 2016 Ark. 468 (per curiam). Rule 1.19 generally follows the
“end product” approach as discussed in Travis, 2009 Ark. 188, 306 S.W.3d 3.
       4
        The duty to a former client is governed by Arkansas Rule of Professional Conduct
1.16(d). The corresponding duty to a current client is governed by the terms of the
representation, including Arkansas Rule of Professional Conduct 1.4 (duty to keep client
informed).
                                                5
                                  Cite as 2016 Ark. 452

respond notwithstanding counsel’s determination of whether he deems a response necessary.

Certificates of service indicate that counsel were served with the motions. However, in

violation of Rule 19(b), counsel have failed to file responses with this court. We direct

attorney David Dunagin to file a response with this court within twenty days from the date

of this opinion. We direct attorneys David Moore and Dale Arnold to file a response with

this court within twenty days from the date of this opinion.

       Responses ordered.




                                             6